                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

SHAWN D. BRAXTON,

       Plaintiff,

v.                                                         Case No. 6:18-cv-2209-Orl-37EJK

OVATIONS FOOD SERVICES, L.P.,

      Defendant.
_____________________________________

                                           ORDER

       Plaintiff Shawn Braxton sued Defendant Ovations Food Services, L.P., his former

employer, for failure to pay overtime and regular wage in violation of the Fair Labor

Standards Act (“FLSA”). (Docs. 1, 4.) Defendant failed to appear, so Plaintiff successfully

obtained an entry of default against it. (Docs. 12, 13.) Now, Plaintiff moves for default

judgment. (Docs. 16 (“Motion”); 18 (supplement).) On referral, U.S. Magistrate Judge

Thomas B. Smith recommended the Court grant the Motion, as supplemented. (Doc. 19

(“R&R”).) Specifically, Magistrate Judge Smith found that Plaintiff sufficiently

demonstrated that Defendant violated the FLSA’s overtime provisions, and Plaintiff’s

regular wage claim amounted to a breach of contract claim for which Plaintiff could

recover unpaid wages. (Id. at 6–9.) Magistrate Judge Smith also recommends the Court

grant Plaintiff’s request for attorney’s fees and costs. (Id. at 9–10.)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo


                                              -1-
Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court finds that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Thomas B. Smith’s Report and Recommendation

              (Doc. 19) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Plaintiff’s Motion for Entry of Default Final Judgment on Damages Against

              All Defendants (Doc. 16) and Supplemental Motion for Entry of Default

              Final Judgment and for Attorney’s Fees and Costs (Doc. 18) are GRANTED.

       3.     The Clerk is DIRECTED to enter judgment in favor of Plaintiff Shawn D.

              Braxton and against Defendant Ovations Food Services, L.P. in the amount

              of $15,537.00. This constitutes $5,562.00 for unpaid overtime damages,

              liquidated damages of $5,562.00, breach of contract damages of $123.00,

              attorney’s fees of $3,850.00, and costs of $440.

       4.     All pending matters are TERMINATED. The Clerk is DIRECTED to close

              the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on July 26, 2019.




Copies to:
Counsel of Record

                                             -2-
